Citation Nr: 0524375	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  03-15 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, to include degenerative joint disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for residuals of a back 
injury.

Pursuant to a request in a May 2003 substantive appeal (VA 
Form 9), the veteran was scheduled for a local hearing before 
a member of the Board in May 2005.  A notation associated 
with the claims file indicates that the veteran did not 
appear for this hearing.  Since he failed to report for the 
hearing or provide an explanation for his absence, and has 
not requested that the hearing be rescheduled, the veteran's 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704 
(2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that service connection is warranted for 
a residuals of a low back injury.  He asserts, in essence, 
that his chronic back disability is causally linked to in-
service trauma associated with a parachute jump.  The 
relevant evidence is summarized below.

The veteran's service medical records showed no abnormal 
findings attributable to a back disability, to include 
residuals of a back injury.  A discharge examination dated in 
November 1967 was negative for any pertinent findings.  

In a statement submitted by the veteran in December 2000, he 
reported that he injured his back in 1967, while on active 
duty, during a parachute jump in Puerto Rico.  Allegedly 
strong winds caused him to land on a rock, injuring his back.  
The veteran stated that he sought medical treatment for this 
injury the day following the incident.  The Board notes that, 
while the service medical records currently in the claims 
file show no back disability or injury, the veteran's 
Department of Defense Form 214 (DD Form 214) reveals that the 
veteran did complete a basic airborne course.  He served with 
the C Battery, 321 Artillery, in the 2nd Infantry Division.  

The post-service VA medical records reflect treatment for low 
back pain since as early as June 1976.  The records show that 
the veteran provided a history of back pain dating back to 
the 1970's.  A post-service medical report dated in November 
1999, indicates that the veteran had applied for Social 
Security Income (SSI), and that his claim was pending.  

In a statement from the veteran dated in May 2003, he again 
asserted that he injured his back during service as a result 
of a parachute jump in Puerto Rico, and he indicated that the 
injury occurred in or proximate to April 1966.  He claimed to 
have sought medical treatment with a unit medic in the field 
at the time of the incident.  The veteran was allegedly 
prescribed pain killers as a result of the injury.  

The Board finds that, given the veteran's contention that he 
was treated for residuals of a back injury sustained during a 
parachute jump while on active duty and with consideration of 
the evidence of his airborne training during service, the RO 
must conduct a search to determine if there are any 
additional service personnel and/or medical records 
available.  Any such records must be secured and associated 
with the claims file.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004). 

The Board further notes that post-service medical evidence of 
record includes a VA medical record dated in November 1999, 
which indicates that the veteran had a pending application 
for Social Security disability at that time.  Thus, the 
Social Security Administration (SSA) may have additional 
relevant medical records.  The United States Court of Appeals 
for Veterans Claims (Court) has emphasized the need to obtain 
and consider SSA medical records.  See Baker v. West, 11 Vet. 
App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
See also 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).  Under these circumstances, 
the RO must contact the SSA for the purpose of obtaining any 
additional evidence that may be available.

The RO should also ensure that all notification and 
development actions required by the Veterans Claims 
Assistance act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), have been met.  See 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

Accordingly, this case is REMANDED for the following action:
 
1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of entitlement to 
service connection for residuals of a 
back injury, of the impact of the 
notification requirements on the claim.  

The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim, specifically 
to include all service medical records in 
his possession (or copies thereof) and 
any evidence of medical care dating from 
his period of active service to the 
present that may relate his current back 
condition to his period of active 
service.

2.  The RO should contact all appropriate 
service records' depositories to obtain 
any additional service medical and 
personnel records of the veteran that may 
be available, to include any in-service 
hospital records or records from any 
medical facility where the veteran might 
have received treatment in Puerto Rico in 
or proximate to April 1966, as identified 
in the May 2003 statement.  If no such 
records can be found, the RO should 
obtain documentation sufficient to 
support a finding that it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

3.  The RO should request the veteran's 
medical records from the veteran's SSI 
file maintained at the district office of 
the SSA.  All efforts to obtain these 
records should be fully documented, and 
the SSA should provide a negative response 
if records are not available.

4.  If and only if the RO obtains relevant 
medical records dated during service that 
show medical treatment for a back injury 
or condition, and/or if the service 
personnel records show that the veteran 
participated in parachuting exercises, the 
veteran should afforded a VA examination 
for the purpose of determining the nature, 
etiology and approximate onset date of any 
back condition that may currently be 
present.
 
The RO should send the claims file to the 
examiner for review, and the examiner 
should indicate that the claims file was 
reviewed, to include the service medical 
and post-service medical records and 
service personnel records.  

Following a review of all of the relevant 
medical records in the claims file, to 
include the service medical records and 
post-service medical records; obtaining a 
history from the veteran, the spine or 
back examination, and any tests that are 
deemed necessary, the examiner is 
requested to opine whether it is at least 
as likely as not (50 percent or greater 
probability) that any back disability 
that is currently present began during 
service or is otherwise linked to any 
incident of active duty, to include a 
back injury or trauma incurred as a 
result of one or more parachute jumps.  
 
The examiner is also requested to provide 
a rationale for any opinion expressed.

5.  The appellant is advised that failure 
to report for the scheduled examination 
may have adverse consequences to his 
claim as the information requested on 
this examination addresses questions of 
causation and symptomatology that are 
vital in this  claim.  38 C.F.R. § 3.655 
(2004); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

6.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.
 
7.  The RO should readjudicate the issue 
of entitlement to service connection for 
a back disability with consideration of 
all of the evidence added to the record 
since the Supplemental Statement of the 
Case (SSOC) issued in January 2003.
 
8.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the January 
2003 SSOC.  A reasonable period of time 
for a response should be afforded.
 
Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims those are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


